*784The appeal from so much of the order as denied that branch of the defendant’s cross motion which was, in effect, to resettle the parties’ judgment of divorce must be dismissed. No appeal lies from an order denying resettlement of the substantive or decretal paragraphs of a judgment (see Scopelliti v Scopelliti, 250 AD2d 752; EQK Green Acres v United States Fid. & Guar. Co., 248 AD2d 667; Verdrager v Verdrager, 230 AD2d 786; Blaustein v Blaustein, 145 AD2d 591). The appeal from so much of the order as failed to determine that branch of the cross motion which was for downward modification of the defendant’s child support obligation must also be dismissed as that branch of the motion remains pending and undecided (see Mahoney v Mahoney, 272 AD2d 303; Katz v Katz, 68 AD2d 536). Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.